 



EXHIBIT 10.6
NONEMPLOYEE DIRECTORS’ STOCK OPTION PLAN
OF
RF MICRO DEVICES, INC.
Stock Option Agreement
     THIS AGREEMENT (the “Agreement”), made the XX day of Month, Year, between
RF MICRO DEVICES, INC., a North Carolina corporation (the “Corporation”), and
Director’s Name, a director of the Corporation (the “Optionee”);
R E C I T A L S :
     In furtherance of the purposes of the Nonemployee Directors’ Stock Option
Plan of RF Micro Devices, Inc., as amended and restated effective June 13, 2003
and as it may be further amended (the “Plan”), the Corporation and the Optionee
hereby agree as follows:
     1. Incorporation of Plan. The rights and duties of the Corporation and the
Optionee under this Agreement shall in all respects be subject to and governed
by the provisions of the Plan, the terms of which are incorporated herein by
reference. In the event of any conflict between the provisions in the Agreement
and those of the Plan, the provisions of the Plan shall govern. Unless otherwise
defined herein, capitalized terms in this Agreement shall have the same
definitions as set forth in the Plan.
     2. Grant of Option; Term of Option. The Corporation hereby grants to the
Optionee pursuant to the Plan, as a matter of separate inducement and agreement
in connection with his service to the Corporation, and not in lieu of any salary
or other compensation for his services, the right and Option (the “Option”) to
purchase all or any part of an aggregate of # of shares shares (the “shares”) of
the common stock (the “Common Stock”) of the Corporation, at a purchase price
(the “option price”) of $Price per share. The Option shall be designated as a
Nonqualified Option. Except as otherwise provided in the Plan, the Option will
expire if not exercised in full before Expiration date.
     3. Exercise of Option. Subject to the terms of the Plan, the Option shall
become exercisable on the date or dates set forth on Schedule A attached hereto.
To the extent that an Option which is exercisable is not exercised, such Option
shall accumulate and be exercisable by the Optionee in whole or in part at any
time prior to expiration of the Option, subject to the terms of the Plan. Upon
the exercise of an Option in whole or in part and payment of the option price in
accordance with the provisions of the Plan and this Agreement, the Corporation
shall as soon thereafter as practicable deliver to the Optionee a certificate or
certificates for the shares purchased. Payment of the option price may be made
in the form: (i) cash; (ii) delivery of shares of Common Stock owned by the
Optionee at the time of exercise ; (iii) shares of Common Stock withheld upon
exercise; (iv) delivery of written notice of exercise to the Administrator and
delivery to a broker of written notice of exercise and irrevocable instructions
to promptly deliver to the Corporation the amount of sale or loan proceeds to
pay the option price; or (v) a combination of the foregoing methods. Shares of
Common Stock delivered or withheld in payment of the option price shall be
valued at their fair market value on the date of exercise, as determined by the
Administrator by applying the provisions of the Plan.

 



--------------------------------------------------------------------------------



 



     4. No Right of Continued Service. Nothing contained in this Agreement or
the Plan shall confer upon the Optionee any right to continue in the service of
the Corporation or a related corporation or interfere with the right of the
Corporation or a related corporation to terminate the Optionee’s service at any
time. Except as otherwise expressly provided in the Plan, all rights of the
Optionee under the Plan with respect to the unexercised portion of his Option
shall terminate upon termination of the services of the Optionee with the
Corporation or a related corporation.
     5. Nontransferability of Option. This Option shall not be transferable
other than by will or the laws of intestate succession, except as may be
permitted by the Administrator of the Plan in a manner consistent with the
registration provisions of the Securities Act of 1933, as amended (the
“Securities Act”). Except as may be permitted by the preceding sentence, this
Option shall be exercisable during the Optionee’s lifetime only by the Optionee.
     6. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Option or any related rights, and the Optionee hereby waives any
rights or claims related to any such statements, representations or agreements.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective executors, administrators, next-of-kin,
successors and assigns.
     7. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state.
     8. Amendment and Termination; Waiver. Subject to the terms of the Plan,
this Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by the Corporation of a breach of any provision of
the Agreement by the Optionee shall not operate or be construed as a waiver of
any subsequent breach by the Optionee.
     9. No Rights as Shareholder. The Optionee or his legal representative,
legatees or distributees shall not be deemed to be the holder of any shares
subject to the Option and shall not have any rights of a shareholder unless and
until certificates for such shares have been issued and delivered to him or
them.
     10. Withholding. The Optionee acknowledges that the Corporation shall
require the Optionee to pay the Corporation the amount of any federal, state,
local or other tax or other amount required by any governmental authority to be
withheld and paid over by the Corporation to such authority for the account of
the Optionee, and the Optionee agrees, as a condition to the grant of the
Option, to satisfy such withholding obligations.
     11. Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator (as such term is defined in the Plan), and the Administrator shall
have all powers with respect to this Agreement as are provided in the Plan. Any
interpretation of the Agreement by the Administrator and any decision made by it
with respect to the Agreement is final and binding.
     12. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail.

2



--------------------------------------------------------------------------------



 



Notices sent by mail shall be deemed received three business days after mailed
but in no event later than the date of actual receipt. Notices shall be
directed, if to the Optionee, at the Optionee’s address indicated by the
Corporation’s records, or if to the Corporation, at the Corporation’s principal
office.
     13. Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
     14. Restrictions on Shares. The Corporation may impose such restrictions on
any shares issued pursuant to the exercise of the Option as it may deem
advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky or state securities laws applicable to such shares.
Notwithstanding any other provision in the Plan or the Agreement to the
contrary, the Corporation shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). The Corporation may cause a restrictive
legend to be placed on any certificate issued pursuant to the exercise of the
Option in such form as may be prescribed from time to time by applicable laws
and regulations or as may be advised by legal counsel.
     IN WITNESS WHEREOF, this Agreement has been executed in behalf of the
Corporation and by the Optionee effective as of the day and year first above
written.

         
 
  RF MICRO DEVICES, INC.
 
       
 
  By:   /s/ Robert A. Bruggeworth
 
       
 
      Robert A. Bruggeworth
President & Chief Executive Officer
 
       
/s/ William Priddy
               
 
William Priddy
Secretary & Chief Financial Officer
       
 
       
 
  OPTIONEE:
 
       
 
       
 
   
 
  (Director’s Name)

3



--------------------------------------------------------------------------------



 



NONEMPLOYEE DIRECTORS’ STOCK OPTION PLAN
OF
RF MICRO DEVICES, INC.
Stock Option Agreement
SCHEDULE A
Date Option granted:     XXXX.
Date Option expires:     XXXX.
Number of shares subject to Option: XXXX shares.
Option price (per share): $XXXX.
Type of Option: Non-Qualified Stock Option

      Date Installment   Number of Shares First Exercisable   in Installment
 
   
Date: XXXXX
  XXXX
Date: XXXXX
  XXXX
Date: XXXXX
  XXXX

